The plaintiff in error was convicted and was sentenced to be confined for 60 days in the county jail and to pay a fine of $100 on an information which in substance charges that on the 16th day of January, 1916, Tate Jones did unlawfully transport one quart of whisky from a point in Oklahoma City unknown to a point in Oklahoma City unknown. The evidence shows that the defendant was riding a bicycle on Broadway, and a chain came off his bicycle. A police officer stepped up to him and said, "Have you got any whisky on you?" and the defendant said, "Yes; I have got some," and took a bottle out of his overcoat pocket. As a witness in his own behalf defendant testified:
"I will be 30 years old in April; have lived in Oklahoma City 16 years. I live with my wife and two children at 614 West Frisco. I conduct a restaurant at 221 South Robinson street. My mother resides on West First street, in a home I and my brother bought for her. She is a member of my family and I take care of her. She is an invalid, and that morning she said she wanted some whisky for medicine and I went down to my home and got a quart of whisky for her and started with it, and on the way the chain on my bicycle came off, and the officer arrested me. About four months before that time I obtained that liquor at Ft. Worth. Texas."
We deem it unnecessary to consider the various errors assigned. It is sufficient to say after a careful examination and consideration of the testimony we are of the opinion the conviction is not sustained by the evidence; wherefore the judgment is reversed.